LEHMAN, J. (dissenting).
I think that the justice of the Municipal Court exercised a proper discretion in denying the motion to. open the default. The record does not, in my opinion, show any good faith on the part of the defendant. A previous default had been already opened by the same justice. When the case was reached for trial on October 18th, an adjournment was properly granted to October 23d. Neither on October 18th nor October 23d did the defendant comply with section 194 of the Municipal Court Act by filing, or even apparently offering, a bond. The justice had no authority to grant an adjournment of over 8 days, and certainly was not called upon to grant another and useless adjournment for a shorter time. So far as the record shows, the first formal request for an adjournment of 90 days was made upon the motion to open the default.
The order should be affirmed, with costs.